Citation Nr: 0317219	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-29 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a fracture of the left humerus.

2.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the left patella prior to 
December 20, 2001.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left patella from 
December 20, 2001, on appeal from an original grant of 
service connection.

4.  Entitlement to service connection for malignant melanoma 
of the abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1989 to 
August 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for malignant melanoma of 
the abdomen; granted service connection for residuals of a 
fracture of the left humerus effective from April 10, 1997, 
and assigned a 20 percent disability rating; and granted 
service connection for residuals of a fracture of the left 
patella effective from April 10, 1997, and assigned a 
noncompensable disability rating.

This case was certified to the Board by the Montgomery, 
Alabama, VARO.

The appellant appeared at a hearing held at the Montgomery, 
Alabama, VARO on October 2, 1997.  A transcript of that 
hearing has been associated with the record on appeal.

This case was before the Board previously in March 1999 and 
December 2000.  Each time it was remanded for additional 
development.  The requested development has been completed.

The appellant was awarded an increased evaluation for his 
service-connected residuals of a fracture of the left 
patella, from zero to 10 percent disabling by a February 2003 
rating decision by the Montgomery, Alabama, VARO, effective 
from December 20, 2001.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  Since the effective date of the grant of service 
connection, the appellant's left arm disability has been 
manifested by a healed fracture of the humerus with a 3.2-
centimeter shortening, angulation of the arm, and herniation 
of the triceps muscle.

4.  Since the effective date of the grant of service 
connection, the appellant's left knee disability has been 
manifested by painful motion.

5.  A skin disorder was not shown during service.

6.  There is no medical evidence that the appellant has a 
current skin disability, or residuals thereof, that are 
related to his military service or the one-year period 
thereafter.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of a fracture of the left humerus have 
not been met at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5202 (2002).

2.  The criteria for a 10 percent disability evaluation, but 
no higher, for residuals of a fracture of the left knee have 
been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2002).

3.  The appellant does not have a current skin disorder or 
residuals thereof that were incurred in service or within any 
applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records indicate that in 
October 1990 the appellant was hospitalized with the 
diagnoses of open prepatellar laceration of the left knee and 
closed left humerus fracture at the junction of the distal 
one-third.  While working aboard ship, the appellant 
sustained injuries to his left arm and his left knee when a 
hatch cover fell and trapped the left side of his body.  He 
underwent a diagnostic arthroscopy of the left knee with 
irrigation and debridement of a left prepatellar laceration.  
He also underwent delayed primary closure of the left knee 
prepatellar laceration.  The left humeral shaft fracture was 
treated non-operatively.  In December 1990 a Medical Board 
recommended that the appellant be placed on limited duty 
ashore for six months, during which time he was not to 
participate in any physical fitness testing or strenuous use 
of the left upper extremity or his left lower extremity.  The 
appellant's service medical records do not indicate, nor does 
the appellant allege, that he was treated for a skin disorder 
during service.

At May 1997 VA bones and joints examinations, the appellant 
reported that he had injured his left knee and left arm in 
service.  His left arm had healed so that it was 
approximately 2.5-inches shorter than his right arm.  He had 
a dull pain in his left arm.  His left knee swelled and gave 
way.  He put ice on it at night.  He reported that he limped 
and relied primarily on his right leg.  He took anti-
inflammatory medication, mostly Advil.  On examination of the 
appellant's left arm, the examiner noted no swelling.  There 
was a 4 x 1.5 x 2.5 centimeter triceps protrusion of the left 
upper arm.  There was angulation of the arm.  There was no 
false motion.  There was a 3.2-centimeter shortening of the 
left humerus.  There was no intra-articular movement.  X-ray 
examination showed a healing fracture of the left humerus.  
The examiner diagnosed post humeral fracture of the left arm 
with shortening and triceps muscle herniation.  On 
examination of the appellant's left knee, the examiner noted 
that the appellant walked with no discernable limp and used 
no cane or appliance.  There was slight crepitus of the left 
patella but no other impairment such as subluxation, lateral 
instability, nonunion, loose motion, or malunion.  The 
appellant was able to flex his left knee to 140 degrees and 
extend it fully.  The examiner diagnosed post-fracture 
patellar arthritis.

At a May 1997 VA skin examination, the appellant reported 
that he had had a malignant melanoma excised from his abdomen 
approximately three and one-half years previously.  The 
lesion was biopsied by a Dr. J. K. (Dr. K.), and the wide 
surgical incision was performed by a Dr. M. S. (Dr. S.).  The 
pathology report was not available.  The appellant reported 
also that the mole had been present for several years and was 
present while he was in service.  On examination, there was a 
well-heal 15-centimeter linear scar of the lower abdomen.  
There were numerous nevi of the trunk, greater in number on 
the back.  Many of these were irregular in shape with 
slightly irregular pigmentation and on an erythematous base.  
Many of there were greater than six-millimeters in diameter.  
The examiner diagnosed dysplastic nevus syndrome with history 
of malignant melanoma, stage unknown.

At the October 2, 1997 hearing, the appellant testified that 
the movement of his left arm was limited by the curvature 
that had resulted from the injury to his humerus.  His left 
arm was approximately two-inches shorter than his right arm.  
His triceps muscle was herniated.  He was able to pick up 
approximately 35 pounds with his left arm.  The muscle had 
atrophied.  He experienced a general constant aching in his 
left arm that could be worsened by weather or activity.  His 
arm occasionally swelled.  He had not noticed any warmth.  
The appellant wore a brace on his left knee, which had been 
prescribed by a private physician to stabilize his patella.  
His knee occasionally gave way.  He was able to walk 
approximately one and one-half miles, but he felt stress in 
his knee.  His knee had fluid on it and was occasionally 
swollen worse than usual.  He stated that he had been advised 
to have microscopic surgery on his knee to remove bone 
fragments.  He took anti-inflammatory medication for his knee 
and his left arm.

The appellant was employed as a route man for a uniform 
company and had been for approximately three and one-half 
years.  He picked-up and delivered approximately 4,000 pounds 
of uniforms per day.  He had not missed any work because of 
his disabilities.  Regarding his alleged melanoma, the 
appellant stated that he had undergone surgery to remove 
cancerous moles approximately two years after his separation 
from service.  He stated that his physician had been unable 
to estimate when the moles became a problem.  He had been 
exposed to sun and sunburned while in service.  The appellant 
stated that he would submit private medical records, 
including a surgical report, regarding his alleged melanoma.  
The appellant had not been treated at a VA medical facility, 
although he had been given examinations in conjunction with 
his claims.

At a December 2001 VA joints examination, the appellant 
reported that his left arm and left knee had been injured 
during his military service.  As a result, his left arm was 
1.5-inches shorter than his right arm.  He complained of 
pain, weakness, stiffness, swelling, instability, giving way, 
fatigability, and lack of endurance.  He denied heat, 
redness, and locking.  He treated his symptoms with Vioxx and 
Aleve.  His symptoms flared up during periods of bad weather 
and with fatigue.  There was 15 percent additional functional 
impairment.  The appellant had used a knee brace in the past 
but no longer used one.  He did not have recurrent 
subluxation.  The appellant was right-handed.  There was 
objective evidence of painful motion, but motion stopped when 
the pain began.  The appellant was able to flex his elbow to 
145 degrees.  He had normal range of motion-from zero to 145 
degrees.  When the appellant's left arm was flexed, there was 
a 5 x 4 x 2-centimeters soft mass on the outer surface of the 
left upper arm on the left biceps.  X-ray examination of the 
appellant's left humerus showed healed distal left humerus 
fracture.

The appellant was able to flex his left knee to 145 degrees 
and extend his knee to -2 degrees.  His knee was stable.  
There was a scar over the left patella which was 5 x 1-
centimeters and diagonally across the patella.  X-ray 
examination of the left knee showed left medial femoral 
condyle osteochrondroma.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  The examiner diagnosed tumor of the left triceps 
brachii due to fracture of the left humerus and residuals of 
a fracture of the left patella.  The appellant did not have 
pain at the time of the examination.  Pain was in effect on 
the appellant's knee and humerus because he did have an Aleve 
or Vioxx daily.

At a December 2001 VA skin diseases examination, the 
appellant reported having had only one sunburn as a child.  
He served in the United States Navy for approximately three 
years and had significant sun exposure.  He did not wear any 
sunscreen while in the Navy.  At age 14, prior to his 
military service, he had had one mole removed.  Since his 
discharge from service, he had had approximately eight skin 
cancers removed.  He was treated by Dr. K. for care of his 
skin cancer.  No records or biopsy reports were available to 
confirm the diagnosis and excision of these lesions.  The 
appellant stated that he had had a melanoma in the suprapubic 
area that had been excised seven years previously.  He had 
had numerous basal cell carcinomas excised.  The depth of the 
melanoma was unknown.  The appellant had red hair and fair 
skin.  There were numerous pink scars on his back and upper 
arms.  There was an approximately ten-centimeter surgical 
scar diagonally in the suprapubic area.  In addition, there 
was an approximately 4-millimeter scar on the left posterior 
thigh.  The examiner diagnosed history of malignant melanoma 
by history only and history of basal cell carcinoma.  The 
examiner recommended obtaining the appellant's records and 
biopsy reports from Dr. K.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a May 22, 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim of service connection for a 
malignant melanoma of the abdomen, specifically the elements 
required to establish service connection and information 
necessary for VA to obtain records from Dr. K. and Dr. S.  In 
a February 2003 Supplement Statement of the Case (SSOC), the 
RO informed the appellant of the type of evidence needed to 
substantiate his claims regarding his left knee and left arm 
disabilities, specifically the criteria required for higher 
ratings.  In the May 2001 letter, the RO also informed the 
appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
letter and the SSOC also described the evidence that was used 
in deciding the appellant's claims.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the SSOC and the May 
2001 letter informed the appellant of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records have also been obtained.  Records from Dr. S. 
and Dr. K. have not been obtained.  Letters to the appellant 
sent on September 30, 1999; May 22, 2001; August 17, 2001; 
and July 15, 2002 advised the appellant to provide complete 
names and addresses and to complete appropriate releases for 
these physicians in order for VA to obtain their records.  
Despite these repeated requests, the appellant has failed to 
provide the requested information.  Further, at the October 
1997 hearing, the appellant stated that he would obtain 
records from these physicians and submit them.  He has failed 
to do that as well.  While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Other than these private medical records, there is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided VA examinations in 
May 1997 and December 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have substantially complied with the instructions contained 
in the March 1999 and December 2000 Remand from the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  A remand or 
further development of this claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).


1.  Service connection for malignant melanoma

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for malignant tumors may be presumed if they 
became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the 
appellant stated that he has had a mole removed from his 
abdomen, the appellant is not competent to diagnose melanoma.  
A veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
evidence of the existence of a current disability for VA 
service connection purposes.  See Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).  
To the extent that the appellant has reported having been 
told by his physicians that he has malignant melanoma, these 
reported statement are also insufficient to constitute 
medical evidence.  Although the original statements were made 
by doctors, the present statements are the appellant's 
assertions.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence.").

As discussed above, the appellant has been given numerous 
opportunities to cooperate with VA's efforts to obtain 
records from Dr. K. and Dr. S. and has failed to provide the 
records himself.  Without these medical records, the examiner 
who conducted the December 2001 skin diseases examination and 
who does possess the required medical expertise to diagnose 
melanoma and carcinoma was unable to confirm the diagnoses 
reported by the appellant or to offer an opinion as to the 
relationship between the appellant's alleged skin disorder 
and his military service.  Accordingly, because the appellant 
does not have a current disability established by medical 
evidence and because there is no medical evidence relating 
the appellant's alleged melanoma to any incident in service 
or the one-year period thereafter, the Board concludes that 
the preponderance of the evidence in this case is against the 
claim for service connection for malignant melanoma of the 
abdomen.


2.  Claims for higher disability ratings

The appellant has disagreed with the original disability 
ratings assigned for his service-connected disabilities.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

A February 2003 SSOC provided to the appellant identified the 
issues on appeal as "[e]ntitlement to an increased initial 
disability evaluation in excess of 20 percent for residuals 
of fracture, left humerus," and "[e]ntitlement to a 
compensable initial disability evaluation for residuals of 
fracture, left patella."  The RO evaluated all the evidence 
of record in determining the proper evaluation for the 
appellant's service-connected disabilities.  The RO did not 
limit its consideration to only the recent medical evidence 
of record and did not, therefore, violate the principle of 
Fenderson.  The appellant has been provided appropriate 
notice of the pertinent laws and regulations and has had his 
claims of disagreement with the original ratings properly 
considered based on all the evidence of record.  The RO 
complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disabilities. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's left arm and left knee disabilities, functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2002).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

The appellant filed his claims on April 10, 1997, and that 
was the effective date for the awards of service connection 
for the appellant's disabilities.  The Board will address 
whether he was entitled to higher disability ratings from 
that date.  With regard to the appellant's left knee 
disability, the Board will also consider whether the 
appellant is entitled to a disability rating greater than 10 
percent from December 20, 2001.


a.  Fracture of the humerus

The appellant's service-connected residuals of a fracture of 
the left humerus are rated 20 percent disabling under 
Diagnostic Code 5202 as malunion of the humerus of the minor 
arm with marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2002).  A 40 percent disability rating is 
available under Diagnostic Code 5202 for fibrous union of the 
humerus of the minor arm.

The evidence regarding the severity of the appellant's left 
arm disability has been consistent since he filed his claim 
for service connection in April 1997.  X-ray examination has 
shown that the fracture of the humerus is healed.  There is a 
3.2-centimeter shortening of the appellant's left arm and 
angulation of the arm.  There is no evidence showing a 
fibrous union at the site of the fracture.

Turning to other diagnostic codes providing a disability 
rating greater than 20 percent for disabilities of the minor 
arm, the appellant does not have ankylosis of the 
scapulohumeral articulation to warrant a disability rating 
under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2002).  Although Diagnostic Code 5201 
provides for a 30 percent disability rating for limitation of 
the motion of the minor arm to 25 degrees from the side, see 
38 C.F.R. § 4.71a, Diagnostic Code 5201, the appellant has 
shown normal range of motion of his left arm-from zero to 
145 degrees.  

Accordingly, the preponderance of the evidence is against 
assigning a disability rating greater than 20 percent for the 
appellant's service-connected residuals of a fracture of the 
left humerus at any time since the effective date of the 
grant of service connection.  In reaching this conclusion, 
the Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has reported pain on motion, the Board finds that a 
20 percent disability rating considers the appellant's 
functional loss, pain, and weakness resulting from his left 
arm disability.


b.  Fracture of the left patella

The appellant's service-connected residuals of a fracture of 
the left patella are currently evaluated under Diagnostic 
Code 5260 for limitation of extension of the left knee.  
Under Diagnostic Code 5260, a noncompensable evaluation is 
assigned for limitation of flexion to 60 degrees.  A 10 
percent evaluation is warranted for limitation of flexion to 
45 degrees.  Limitation of flexion to 30 degrees warrants a 
20 percent disability rating, and limitation of flexion to 15 
degrees would warrant a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  The RO 
determined that prior to December 20, 2001, the appellant had 
flexion to 140 degrees, thus warranting a noncompensable 
disability rating, and that because the appellant showed 
painful motion of the left knee since December 20, 2001, his 
disability more nearly approximated the criteria for a 10 
percent rating than the criteria for a noncompensable rating.

As shown on VA examinations, the appellant's symptoms have 
been consistent since he filed his claim in April 1997.  In 
May 1997 the appellant had full and complete range of motion 
of his left knee, from zero to 140 degrees.  See 38 C.F.R. 
§ 4.71, PLATE II (2002).  In December 2001 he was able to 
flex his left knee to 145 degrees and extend it to 2 degrees.  
Although at his October 1997 hearing the appellant reported 
wearing a brace on his left knee, it was not noted at the May 
1997 VA examination, and the appellant no longer wore it in 
December 2001.  He reported taking anti-inflammatory 
medication.  He has had some pain on motion.  There has been 
no instability or subluxation of the knee seen on 
examination.  There was no swelling shown on examination of 
the appellant. His symptoms have been essentially limited to 
crepitus and pain on motion.  There is no evidence of 
limitation of flexion of the leg to 60 degrees to warrant a 
compensable rating under Diagnostic Code 5260.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).  There is no evidence 
of limitation of extension of the leg to 10 degrees to 
warrant a compensable rating under Diagnostic Code 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Turning to the other diagnostic codes that provide disability 
ratings for knee disabilities, there is no evidence of 
ankylosis to warrant a compensable rating under Diagnostic 
Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2002).  There is no medical evidence of recurrent 
subluxation or lateral instability to warrant a compensable 
rating under Diagnostic Code 5257 for other impairment of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
There is no evidence of removal of the semilunar cartilage 
that is symptomatic to warrant a compensable rating under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2002).  There is no evidence of malunion or nonunion of 
the tibia and fibula to warrant a higher rating under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  There is 
no evidence of weakness and insecurity in weight-bearing to 
warrant a compensable rating under Diagnostic Code 5263 for 
acquired, traumatic genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2002).

However, the Board notes that the appellant has consistently 
shown pain on motion of his left knee.  As the RO noted, the 
regulations recognize that painful motion is an important 
factor of disability and is productive of disability.  
38 C.F.R. § 4.59 (2002).  It is the intention of the 
regulations to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Id.  
Resolving doubt in the appellant's favor, the Board finds 
that the appellant is entitled to a 10 percent disability 
rating for the residuals of the fracture of his left patella 
since the effective date of the grant of service connection.  
The appellant has consistently reported symptoms of painful 
motion in his left knee and has regularly taken pain 
medication.  That the appellant has disability in his left 
knee was recognized by a VA examiner in December 2001.  
Because the appellant does not have symptoms beyond painful 
motion and crepitus, the preponderance of the evidence is 
against a disability rating greater than 10 percent for his 
left knee.

Additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that when a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  There 
is no evidence that the appellant is entitled to a separate 
disability rating for his scar.  At the December 2001 VA skin 
diseases examination, the examiner noted that the appellant's 
scar on his left knee measured five centimeters by one 
centimeter.  There is no evidence that the scar is tender or 
painful, poorly nourished with repeated ulceration, or that 
it causes limitation of function of the appellant's knee.  
Accordingly, the preponderance of the evidence is against 
assigning a separate evaluation for the appellant's scar.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 10 
percent disability rating for his left knee considers the 
appellant's functional loss, pain, and weakness resulting 
from his left knee disability.  Accordingly, the evidence 
supports a disability rating of 10 percent, but no higher, 
for the appellant's residuals of a fracture of the left 
patella since the effective date of the grant of service 
connection.

ORDER

Entitlement to service connection for malignant melanoma of 
the abdomen is denied.

Entitlement to a disability rating greater than 20 percent 
for residuals of a fracture of the left humerus at any time 
since the effective date of the grant of service connection 
is denied.

Entitlement to an initial disability rating of 10 percent but 
no higher for the appellant's residuals of a fracture of the 
left patella is granted from the effective date of service 
connection.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


